              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00134-MR-DSC


CANDY LOSSIAH, Administratrix of)
the Estate of ANTHONY EDWARD    )
LOSSIAH,                        )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Renewed

Motion to Dismiss Complaint for Lack of Subject Matter Jurisdiction, or in the

Alternative, Motion for Summary Judgment [Doc. 33].

I.   BACKGROUND

     On August 11, 2015, Anthony Lossiah (“Lossiah”), a police officer for

the Eastern Band of Cherokee Indians (the “EBCI”), suffered a hip injury

while chasing a suspect. He sought treatment for his injury at the Cherokee

Indian Hospital. The medical providers who treated Lossiah are deemed to

be employees of the United States Department of Health and Human




     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 1 of 10
Services (“DHHS”) Public Health Service.1 Lossiah subsequently developed

a severe infection and died in October 2015.

      Lossiah’s widow, the Plaintiff Cindy Lossiah (“the Plaintiff”), filed a

claim under North Carolina’s Workers’ Compensation Act, N.C. Gen. Stat. §

97-2, et seq. On December 8, 2016, the Plaintiff entered into a Settlement

Agreement with the EBCI on behalf of herself and her minor children. On

May 12, 2017, the North Carolina Industrial Commission approved the

Settlement Agreement.

      On May 16, 2018, the Plaintiff, in her capacity as the Administratrix of

Lossiah’s estate, filed this wrongful death action pursuant to the Federal Tort

Claims Act, 28 U.S.C. § 2761, et seq. (“FTCA”) against the United States,

asserting claims of negligence and professional malpractice in connection

with the medical care provided to Lossiah at Cherokee Indian Hospital.

      The United States moved to dismiss the Plaintiff’s Complaint pursuant

to Federal Rules of Civil Procedure 12(b)(1) and (6). [Doc. 9]. Specifically,

the Government argued that the Court lacked subject matter jurisdiction




1 On September 21, 2002, the EBCI, a federally recognized Indian tribe, and DHHS
entered into an agreement for the administration of health care services known as a Title
V Self-Governance Compact. [Doc. 34-1: Title V Self-Governance Compact]. In turn, the
EBCI established the Cherokee Indian Hospital Authority to provide health care to its
members. [See Doc. 34-2: Blankenship Decl. at 2 ¶ 5].
                                           2



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 2 of 10
because the worker’s compensation claim was the Plaintiff’s exclusive

remedy. The Government further argued that the Plaintiff had failed to state

a claim upon which relief can be granted because the Settlement Agreement

barred the present action. [Id.].

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable David S. Cayer, United States Magistrate Judge,

was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.      The Magistrate Judge entered a

Memorandum and Recommendation recommending that the motion to

dismiss be denied. [Doc. 18]. The Government objected to the Magistrate

Judge’s recommendation. [Doc. 20]. The Court accepted the Magistrate

Judge’s recommendation and denied the Government’s motion to dismiss

on April 10, 2019. [Doc. 22].

      The Court then entered a Pretrial Order [Doc. 27], and the case

proceeded to discovery.     Discovery has now closed, and this matter is

scheduled for a bench trial during the March 8, 2021 trial term.         The

Government now renews its motion to dismiss or for summary judgment on

the same grounds as asserted in its original motion. As additional support

for its motion, the Government submits inter alia a Declaration from Cory

Blankenship, EBCI’s Secretary of the Treasury, which provides additional
                                     3



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 3 of 10
details about EBCI’s workers’ compensation program and the relationship

between EBCI and the Cherokee Indian Hospital. [See Doc. 34]. The

Plaintiff has filed a response in opposition to the Government’s motion [Doc.

36], and the Government has replied [Doc. 37]. Having been fully briefed,

this matter is ripe for disposition.

II.   DISCUSSION

      A.    Whether the Workers’ Compensation Claim is Exclusive
            Remedy

      In denying the Government’s motion to dismiss, the Court concluded

that the exclusivity provision of the North Carolina Workers’ Compensation

Act, N.C. Gen. Stat. § 97-9, does not preclude the instant action. In so

concluding, the Court reasoned that:

            [T]he Cherokee Indian Hospital does not conduct the
            EBCI’s business, as that phrase is intended by § 97-
            9. The CIH is not involved in the day-to-day
            operations of the EBCI or charged with managing the
            EBCI in any respect, much less with regard to the
            ECBI police department or the conditions or
            circumstances of Lossiah’s employment.           The
            Hospital exists as a separate entity that is operated
            and controlled by its own Board of the Cherokee
            Indian Hospital Authority (CIHA). The CIHA is an
            umbrella body that operates the CIH, as well as other
            clinics and health programs run for the EBCI.

[Doc. 22 at 7 (footnote omitted)].


                                       4



      Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 4 of 10
      The Court then turned to the relevant provisions of the Eastern Band

of Cherokee Indians Code of Ordinances (“Tribal Code”), which sets forth

the powers and duties of the Governing Board of the CIHA. After reviewing

those provisions, the Court concluded that “the Tribal Code establishes the

CIHA as a ‘component unit’ distinctly separate from any operation by or of

the EBCI. As such, the CIH may come within the purview of § 97-9 with

regard to an injury to a nurse arising from a mishap in the operating room

(regardless of negligence), but not with regard to the medical negligence that

contributed to an injury of a person who happens to be an employee of the

EBCI.” [Id. at 9].

      In renewing its motion to dismiss for lack of subject matter jurisdiction,

the Government submits additional materials, which the Government

contends demonstrates an element of control by EBCI with respect to the

Cherokee Indian Hospital. [Docs. 34-1 through 34-7]. Of these materials,

the Self-Governance Compact and Funding Agreement [Doc. 34-1] and the

Agreement for Final Compromise Settlement and Release [Doc. 34-7] were

before the Court at the time of the prior Order denying the Government’s

motion to dismiss.    None of these additional documents addresses the

element of EBCI control (or lack thereof) of the Cherokee Indian Hospital

Authority. Rather, these documents generally address the availability of
                                       5



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 5 of 10
workers’ compensation benefits to EBCI employees of all its component

units, including the Cherokee Indian Hospital, and the funding for such

benefits.

      For example, most of the Declaration of Cory M. Blankenship, the

Secretary of the Treasury for the EBCI, addresses the administration of the

EBCI’s Workers’ Compensation program. Mr. Blankenship’s Declaration,

however, does not address the independence of the Cherokee Indian

Hospital Authority as established by the Tribal Code. As the Court previously

explained, the fact that the EBCI allows for the provision of workers’

compensation to employees of the Cherokee Indian Hospital does not

preclude a medical action for negligence “that contributed to an injury of a

person who happens to be an employee of the EBCI.” [Doc 22 at 7].

      The Government further argues, albeit in a footnote, that Mr. Lossiah’s

situation is analogous to a federal employee who seeks relief for a job-related

injury under the Federal Employees’ Compensation Act, 5 U.S.C. § 8101, et

seq. (“FECA”). [Doc. 34 at 18 n.4]. This argument, however, is misplaced.

FECA specifically precludes any Federal Tort Claim Act actions by rendering

the liability of the United States under FECA “exclusive and instead of all

other liability of the United States . . . under a federal tort liability statute.” 5

U.S.C. § 8116(c). By contrast, the exclusivity provision of N.C. Gen. Stat. §
                                         6



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 6 of 10
97-9 extends only to the “employer or those conducting its business.” As

Cherokee Indian Hospital is “not conducting [the] business” of the EBCI, the

exclusivity provision of § 97-9 is simply inapplicable here.

      In short, the Court concludes that the additional materials and legal

arguments presented by the Government do not change the Court’s prior

analysis. The Government’s argument that this Court lacks subject matter

jurisdiction because the exclusivity provision of N.C. Gen. Stat. § 97-9

applies to the Government, insofar as it stands in the shoes of the CIHA

under the FTCA, is without merit.

      B.    Whether the Settlement Agreement Bars the Present Action

      The Government also renews its argument that the Settlement

Agreement resolving the workers’ compensation claim bars the present

action.

      On this point, the Court previously concluded that Settlement

Agreement did not bar the present action because the personal

representative of the Estate of Anthony Edward Lossiah was not a party to

that Agreement and thus did not release any FTCA claim. [Doc. 22 at 10].

Further, the Court noted that the Settlement Agreement was clear as to the

subject matter released and did not include the FTCA claim asserted herein

by the Plaintiff Administratrix:
                                       7



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 7 of 10
               [The Settlement Agreement] releases claims against
               any parties “charged or chargeable with
               responsibility or liability … which … [Plaintiffs] ever
               had or may have, by reason of or growing out of the
               terms and provisions of the North Carolina Workers’
               Compensation Act.” [Doc. 10-1 at 15]. This claim
               asserts no liability growing out of the terms and
               provisions of the Workers’ Compensation Act. Quite
               the contrary, Plaintiff herein asserts a medical
               malpractice claim entirely outside of any liability that
               arose pursuant to the Act. As such, this claim is
               outside the scope of the claims released in the
               Settlement Agreement.

[Id. at 11].

      In support of its motion for summary judgment on this issue, the

Governments cites the Declaration of Cory Blankenship, in which he states

that the “EBCI made the decision to settle Mr. Lossiah’s workers’

compensation case” because the “EBCI intended to reach a global

settlement with Mr. Lossiah’s beneficiaries and his estate regarding the

events that gave rise to [the] workers’ compensation claim, including the

medical care that Mr. Lossiah received at Cherokee Indian Hospital in the

fall of 2015, and his death on October 6, 2015.” [Doc. 34-2: Blankenship

Decl. at 5-6 ¶¶ 20, 21].

      The language of the Settlement Agreement, however, is clear and

unambiguous. It specifically provided that “no rights other than those arising

under the provisions of the Workers’ Compensation Act are compromised or
                                          8



      Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 8 of 10
released under this Agreement.” [Doc. 34-7 at 12]. The Government cannot

now offer parol evidence to contradict the unambiguous language of this

Agreement. See WFC Lynnwood I LLC v. Lee of Raleigh, Inc., 259 N.C.

App. 925, 930, 817 S.E.2d 437, 441 (2018). If the EBCI intended for the

settlement to encompass any negligence claim arising out of Mr. Lossiah’s

medical care, it failed to express such intention in the Settlement Agreement.

      Even if the Court were to find that the Settlement Agreement was

ambiguous so as to allow extrinsic evidence to be admitted regarding the

parties’ intentions, the Plaintiff presents conflicting declarations regarding the

stated intent of the signatories. [See Docs. 36-1, 36-2, 36-3]. As such, a

factual dispute would be before the Court, precluding the grant of summary

judgment in favor of the Government on this issue.2

      For all these reasons, the Court concludes that the Settlement

Agreement does not bar the present action. The Government’s motion for

summary judgment on this issue is therefore denied.




2 In any event, the Court notes that it is questionable how Blankenship could make any
statement regarding the parties’ intent when he was not the treasurer of the EBCI at the
time that the Settlement Agreement was executed. [See Doc. 34-2: Blankenship Decl. at
1 ¶ 1 (stating that he has been treasurer in June 2017)].
                                             9



     Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 9 of 10
     IT IS, THEREFORE, ORDERED that the Defendant’s Renewed Motion

to Dismiss Complaint for Lack of Subject Matter Jurisdiction, or in the

Alternative, Motion for Summary Judgment [Doc. 33] is DENIED.

     IT IS SO ORDERED.        Signed: January 25, 2021




                                     10



    Case 1:18-cv-00134-MR-DSC Document 39 Filed 01/25/21 Page 10 of 10
